Citation Nr: 0801923	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, to include as secondary to 
service connected residuals of excision of osteochondroma of 
the right knee.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of excision of osteochondroma of the right 
knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a))(2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Prior to the claims folder being transferred to the Board, 
additional evidence, consisting of VA medical records was 
submitted to the RO in October 2005.  No supplemental 
statement of the case was issued despite the fact that while 
some documents were duplicative of those already associated 
with the claims folder, other documents were not.  In 
addition, within a week after the file was transferred to the 
Board, evidence in the form of a private medical document was 
submitted to the Board.  There was no document attached 
indicating a waiver of consideration of this statement by the 
RO.  

Concerning the low back disorder, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (effective before and after October 10, 2006).  The 
Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Furthermore, the veteran was assessed as unemployable due to 
his service connected knee in July 2004; however, his 
capacity to ambulate and his demonstrated range of motion in 
each clinical setting suggested far less of a disablement.  
The most current clinical findings as to range of knee motion 
date from the July 2004 examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).

The record also suggests that the severity of the veteran's 
knee disability rendered him a candidate for knee replacement 
according to the July 2004 examination and/or some other 
surgical intervention according to the December 2004 primary 
care visit.  Notwithstanding, subsequent medical records do 
not directly address the necessity of any knee surgery.  In 
addition, the February 2006 private physician's report 
referenced above also addressed the veteran's right knee 
along with the comment that the right knee was responding 
well to treatment.  The Board additionally observes that 
although an MRI was afforded sometime after December 2004, a 
copy of that report has yet to be associated with the claims 
file.  

Under the circumstances, the Board is also of the opinion 
that a current orthopedic examination by a VA physician would 
be helpful to address the foregoing discrepancies and to 
provide updated clinical findings to facilitate evaluation of 
the veteran's knee and lumbar spine disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
The letter is to include information 
concerning a disability rating and 
an effective date for the award of 
benefits in compliance with 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non-VA, who 
treated the veteran for his knee 
disorder or low back disorder since 
December 2004.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder, 
including but not limited to any MRI 
reports.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain 
and submit those records for VA 
review.

3.  Thereafter, the RO should 
schedule the veteran for a VA 
orthopedic examination by a 
physician to ascertain the severity 
of the residuals of excision of 
osteochondroma of the right knee, 
and to provide an opinion regarding 
the relationship, if any, of the 
claimed low back disability to the 
service connected right knee 
disorder.  Prior to the examination, 
the claims folder must be made 
available to the physician for 
review of the case.  A notation to 
the effect that this record review 
took place should be included in the 
report of the examiner.  The 
examiner should obtain a 
comprehensive medical history from 
the veteran to include information 
on all disabilities that afflict 
him. 

Concerning the low back, following 
a review of the claims folder, and 
an evaluation of the veteran, the 
physician should provide an 
opinion with respect to whether it 
is at least as likely as not (50 
percent probability or greater) 
that the veteran's service-
connected right knee disorder 
either caused or aggravated the 
low back disability. If there is 
evidence of aggravation, the 
examiner should, if possible, 
discuss to what extent the right 
knee aggravates the low back 
disorder.  The rationale for all 
opinions expressed must be clearly 
set forth by the physician in the 
examination report.

Regarding the right knee disorder, 
the physician should respond to 
the following:

a) In reporting the results of 
range of motion testing in 
degrees, the physician should 
specifically identify any 
excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence 
of pain and assess the extent 
of any pain.  Tests of joint 
motion against varying 
resistance should be performed.  
The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described.  To the extent 
possible, the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability should be assessed 
in terms of additional degrees 
of limitation of motion.  The 
examiner should also express an 
opinion concerning whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups (if the veteran describes 
flare-ups), and if feasible, 
express this in terms of 
additional degrees of 
limitation of motion.

b) The opinion should also 
address whether the veteran was 
precluded from any form of 
gainful employment at any point 
since June 2004 solely as a 
result of his service connected 
right knee.  In responding to 
the foregoing, the examiner is 
requested to identify the 
objective medical evidence 
supporting any conclusion in 
this regard.

c) It should be indicated 
whether the veteran's residuals 
of excision of osteochondroma 
of the right knee has required 
surgical intervention.  In 
responding to the foregoing, 
the examiner is requested to 
identify the nature of any 
surgery required, e.g. knee 
replacement, arthroscopic 
surgery etc.  

4.  The veteran must be given 
adequate notice of the date and 
place of any requested examination.  
A copy of all notifications, 
including the address where the 
notice was sent must be associated 
with the claims folder.  The veteran 
is to be advised that failure to 
report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his 
claim.

5.  After the development requested 
above has been completed to the 
extent possible, the AMC/RO should 
again review the record.  If any 
benefit sought on appeal, for which 
a notice of disagreement has been 
filed, remains denied, the appellant 
and representative, if any, should 
be furnished a supplemental 
statement of the case to include 
consideration of all evidence added 
to the claims file since issuance of 
the last Supplemental Statement of 
the Case of September 2005 and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



